In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-12-00364-CR
                            ____________________


 JULIUS JERMAINE GUILLORY A/K/A/ JULINO JERMAI GUILLORY,
                        Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________              ______________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 10-09452
________________________________________________________              _____________

                          MEMORANDUM OPINION

      In this appeal, counsel for the appellant filed a brief stating that there are no

arguable points of error that would allow the appellant to obtain relief from his

conviction; after reviewing the record, we conclude that no arguable issues support

Julius Jermaine Guillory a/k/a Julino Jermai Guillory’s appeal. See Anders v.

California, 386 U.S. 738 (1967). In carrying out a plea bargain agreement,


                                          1
Guillory pled guilty to having failed to register as a sex offender in the community

where he resided or intended to reside not later than seven days after changing his

address. See Tex. Code Crim. Proc. Ann. art. 62.102(a), (b)(2) (West 2006). Under

the terms of Guillory’s plea agreement, the trial court deferred adjudication of

Guillory’s guilt, placed Guillory on community supervision for ten years, and

assessed a fine of $500.

      Subsequently, by motion, the State asked the trial court to revoke its

community supervision order and find Guillory guilty of failing to comply with sex

offender registration requirements. After a hearing, the trial court found that

Guillory violated two of the terms of the trial court’s deferred adjudication order,

found Guillory guilty of failing to comply with the sex offender registration

requirements, and then sentenced Guillory to serve ten years in prison.

      On appeal, Guillory’s counsel filed a brief, which presents counsel’s

professional evaluation of the record and concludes that Guillory’s appeal is

frivolous. See Anders, 386 U.S. at 744, High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978). We granted an extension of time to allow Guillory to file a pro se

brief, but he did not do so.

      After reviewing the appellate record, we agree with counsel’s conclusion

that no arguable issues support Guillory’s appeal. Consequently, we need not order

                                         2
the appointment of new counsel to re-brief Guillory’s appeal. Cf. Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment. 1

      AFFIRMED.




                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice

Submitted on April 30, 2013
Opinion Delivered September 4, 2013
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.




      1
        Guillory may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3